Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 10/24/20219. Claims 1-20 are pending. 
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over MOLTER et al. (US Patent No. 10,057,292 and MOLTER hereinafter) in view of Drozdz et al. (US Patent No. 6,242,873 and Drozdz hereinafter).

As to claims 1 and 16, MOLTER teaches a system, comprising: 

wherein each of the plurality of network computers comprise: one or more processors (see figure 1); 
and memory storing first instructions executable by the one or more processors (i.e., …teaches in his abstract the following: “memory unit”), 
the first instructions comprising to: 
receive, via the local network, a security message from the gateway computer that identifies a current mode of the vehicle (i.e., …teaches in col. 3, lines 45-55 the following: “The security gateway 1 comprises a control unit 2 which communicates with a firewall 3 and handles the routing function. This firewall 3 has a routing matrix RM which specifies which messages N are forwarded from a bus 10 or 20 as data source SRC to the other bus 20 or 10 as data sink DST. For this purpose, an allocation to a processing rule VR is made for the identification information item ID of an incoming message N, which allocation specifies whether a message is allowed to be forwarded.”.), 
wherein the current mode is indicative of a vehicle state (i.e., …teaches in col. 4, lines 15-30 the following: “vehicle state “VEHICLE STATE”.); 
receive a data message (i.e., …teaches on pg. 7, lines 5-10 …”reception of message”); 
and based on the current mode, determine whether to accept the data message (i.e., …teaches on col. 4, lines 15-30 …vehicle state with engine on drop message. …further teaches on pg. 7, lines 10-20 

The system of MOLTER does not expressly teach:	store the current mode. 
In this instance the examiner notes the teachings of prior art reference Drozdz.
 	Drozdz teaches in his abstract the following: “acquiring data for the current vehicle operating state for a variable control interval and storing the vehicle operating state data”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MOLTER with the teachings of Drozdz by including the feature of vehicle system parameter data storage. Utilizing vehicle system parameter data storage as taught by Drozdz above allows a system to provide comprehensive vehicle system analysis and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, MOLTER's system will obtain the capability to provide enhanced vehicle system maintenance. 

As to claim 2, the system of MOLTER and Drozdz as applied to claims 1 and 16 above teaches determining a vehicle mode, specifically MOLTER teaches a system of claim 1, wherein the current mode is one of a plurality of predetermined modes (i.e. …teaches in col. 4, lines 15-30 the following: “vehicle state “VEHICLE STATE”).

As to claim 3, the system of MOLTER and Drozdz as applied to claims 1 and 16 above teaches determining a vehicle mode, specifically MOLTER teaches a system of claim 1, wherein the data message is received either via the local network or from an out-of-local-network computer (i.e. …teaches in col. 3 lines 25-45 the following: “comprises at least two data buses 10 and 20 having in each case at least one control device, two control devices 11 and 12 and 21 and 22, respectively, being linked as subscribers, for example. These subscribers 11 and 12 and 21 and 22, respectively, in each case linked by the data buses 10 and 20 can exchange messages N via the respective data bus 10 or 20. Various systems are possible as data buses such as, for example, CAN, LIN, MOST, Firewire or FlexRay data buses. The two data buses 10 and 20 are connected via a security gateway 1 so that messages N can also be exchanged between subscribers 11 and 12 on data bus 10 and subscribers 21 and 22 on data bus 20, which can also have different communication protocols.”.).

As to claims 4 and 17, the system of MOLTER and Drozdz as applied to claims 1 and 16 above teaches determining a vehicle mode, specifically MOLTER teaches a system of claim 1, wherein a communication device is communicatively coupled to local network via a diagnostic port (i.e. …teaches in col. 2 lines 40-50 the following: “the OBD (on-board diagnostic)…”).

As to claims 5 and 18, the system of MOLTER and Drozdz as applied to claims 1 and 16 above teaches determining a vehicle mode, specifically MOLTER teaches a system of claim 1, wherein determining whether to accept the data message further is based on a type of the data message (i.e., …teaches in col. 2 lines 40-50 the following: “the message type,”).

As to claim 6, the system of MOLTER and Drozdz as applied to claim 1 above teaches determining a vehicle mode, specifically MOLTER teaches a system of claim 5, wherein the type of the data message is one of: a diagnostic (any) type, an operational (any) type, an on-vehicle telematics protocol (OVTP) (any) type, a network management (any) type, a diagnostic read-out only type, a diagnostic all-except read-out only type, a new program key type, an operational read-out only type, an operational all-except read-out only type, an OTVP read-out only type, an OTVP all-except read-out only type, a network management read-out oniy type, a network management all-except read-out only type, a diagnostic predetermined use case type, or a diagnostic all-except predetermined use case type (i.e. …the examiner notes that applicant’s usage of the phrase “a diagnostic (any) type” places the above limitation in alternative form. As such with regards to applicant’s alternative form limitation of, “a diagnostic (any) type”, MOLTER teaches in col. lines the following: “(i.e. …teaches in col. 2 lines 40-50 the following: “the OBD (on-board diagnostic)…)”.

As to claim 7, the system of MOLTER and Drozdz as applied to claims 1 and 16 above teaches determining a vehicle mode, specifically MOLTER teaches a system of claim 5, wherein the first instructions further comprise to accept the data message when the type is one of a diagnostic (any) type, a diagnostic read-out only type, a new program key type, or a diagnostic predetermined use case type regardless of the current mode (i.e. …the examiner notes that applicant’s usage of the phrase “one of” places the above limitation in alternative form. As such with regards to applicant’s alternative form limitation of, “a diagnostic (any) type”, MOLTER teaches in col. lines the following: “(i.e. …teaches in col. 2 lines 40-50 the following: “the OBD (on-board diagnostic)…).

As to claims 8 and 19, the system of MOLTER and Drozdz as applied to claims 1 and 16 above teaches determining a vehicle mode, specifically MOLTER teaches a system of claim 1, wherein the 

As to claim 10, the system of MOLTER and Drozdz as applied to claims 1 and 16 above teaches determining a vehicle mode, specifically MOLTER teaches a system of claim 1, wherein receiving the data message comprises to: read a header or footer of the data message (i.e., …teaches in col. 3 lines 45-55 the following: “This firewall 3 has a routing matrix RM which specifies which messages N are forwarded from a bus 10 or 20 as data source SRC to the other bus 20 or 10 as data sink DST. For this purpose, an allocation to a processing rule VR is made for the identification information item ID of an incoming message N, which allocation specifies whether a message is allowed to be forwarded.”. Also see figure 2 and 3).

As to claim 11, the system of MOLTER and Drozdz as applied to claims 1 and 16 above teaches determining a vehicle mode, specifically MOLTER teaches a system of claim 1, wherein determining to accept the data message comprises to: read a payload of the data message, store at least a portion of the payload message, execute data stored in the payload of the data message, or a combination thereof (i.e., …teaches in col. 3 lines 45-55 the following: “This firewall 3 has a routing matrix RM which specifies which messages N are forwarded from a bus 10 or 20 as data source SRC to the other bus 20 or 10 as data sink DST. For this purpose, an allocation to a processing rule VR is made for the identification information item ID of an incoming message N, which allocation specifies whether a message is allowed to be forwarded.”. Also see figure 2 and 3).

As to claim 12, the system of MOLTER and Drozdz as applied to claims 1 and 16 above teaches determining a vehicle mode, specifically MOLTER teaches a system of claim 1, wherein determining whether to accept the data message further is based on a type of the data message (i.e. …teaches in col. 4 lines 40-50 the following: “message type”), 
wherein the first instructions further comprise to: determine that the current mode indicates that the vehicle is stationary and that vehicle power is ON (i.e. ….MOLTER teaches on col. 4 lines 25-30 …” vehicle state “VEHICLE STATE” with “ENGINE ON”…the examiner contends that if the vehicle engine is ON determines that the vehicle is stationary); 
determine that the type is a diagnostic (any) type, an operational (any) type, an on-board telematics protocol (OTVP) (any) type, or a network management (any) type (i.e. …the examiner notes that the applicant’s usage of the term “or” places the above limitation in alternative form… As such with regards to applicant’s alternative form of, “a diagnostic (any) type”, teaches in col. 2 lines 45-50 the following: “OBD (On-Board Diagnostic)”.); 
and then accept the data message (i.e., …teaches in col. 4 lines 65-67 the following: “accept message”).

As to claim 13, the system of MOLTER and Drozdz as applied to claims 1 and 16 above teaches determining a vehicle mode, specifically MOLTER teaches a system of claim 1, further comprising the gateway computer, wherein the gateway computer comprises: 
one or more second processors (i.e. …teaches a gateway control unit in col. 3, lines 45-50); 
and second memory storing second instructions executable by the one or more second processors (i.e. …teaches a gateway control unit with stored instructions in col. 3, lines 45-50), 

determine the current mode based on the at least one indication (i.e., …the examiner notes that applicant’s usage of the phrase, “at least one”, places the above limitation in alternative form. As such with regards to applicant’s alternative form limitation of, MOLTER teaches on col. 4 lines 25-30 …” vehicle state “VEHICLE STATE” with “ENGINE ON”); 
and provide, to the plurality of network computers, the security message which includes the current mode (i.e., …teaches in col. 4 lines 15-30 the following: “As will be stated more precisely below, these security rules SR contain a filter function CMD and an associated filter action ACTION. According to FIG. 2, the filter rule SR thus indicates the vehicle state “VEHICLE STATE” with “ENGINE ON” with the reference information 50, “DROP” being indicated as filter action, that is to say this message N should be dropped. The reference information 60 leads to a filter rule SR in which the vehicle state “VEHICLE STATE” is specified as “ENGINE ON”, where this message N is to be forwarded according to the filter action “ACCEPT”. In the case of the security rule SR with the reference information 51, a LOG entry is provided as filter action “log”.”).

As to claim 14, the system of MOLTER and Drozdz as applied to claims 1 and 16 above teaches determining a vehicle mode, specifically MOLTER teaches a system of claim 13, wherein the second instructions further comprise to: receive the data message from a communication device (i.e., …teaches a in col. 3 lines 40-55 the following: “The two data buses 10 and 20 are connected via a security gateway 
and pass-through the data message to the plurality of network computers (i.e., …teaches a in col. 3 lines 40-55 the following: “The two data buses 10 and 20 are connected via a security gateway 1 so that messages N can also be exchanged between subscribers 11 and 12 on data bus 10 and subscribers 21 and 22 on data bus 20, which can also have different communication protocols. (6) The security gateway 1 comprises a control unit 2 which communicates with a firewall 3 and handles the routing function. This firewall 3 has a routing matrix RM which specifies which messages N are forwarded from a bus 10 or 20 as data source SRC to the other bus 20 or 10 as data sink DST. For this purpose, an allocation to a processing rule VR is made for the identification information item ID of an incoming message N, which allocation specifies whether a message is allowed to be forwarded.”.).

As to claim 15, the system of MOLTER and Drozdz as applied to claims 1 and 16 above teaches determining a vehicle mode, specifically MOLTER teaches a system of claim 14, wherein the second instructions further comprise to: before passing-through the data message, scan the data messages using a firewall program stored in second memory of the gateway computer (i.e., …teaches in col. 3 lines 45-16 the following: “…(6) The security gateway 1 comprises a control unit 2 which communicates with a firewall 3 and handles the routing function. This firewall 3 has a routing matrix RM which specifies which messages N are forwarded from a bus 10 or 20 as data source SRC to the other bus 20 or 10 as data sink .

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MOLTER in view of Drozdz as applied to claims 1 and 16 above and further in view of Acharya et al. (US Patent Publication No. 2019/0265965 and Acharya hereinafter).

As to claims 9 and 20, the system of MOLTER and Drozdz as applied to claims 1 and 16 above teaches determining a vehicle mode, specifically neither reference expressly teaches a system of claim 1, wherein the vehicle state is one of: a grace period state or an in- motion state wherein the vehicle is in motion and a predetermined assembly-line tool or a predetermined vehicle dealership tool is permitted to communicate with at least one of the plurality of network computers.
In this instance the examiner notes the teachings of prior art reference Acharya.
 Acharya teaches in par. 0083 the following: “… process of initiating the first programming of the devices in a vehicle while the vehicle moves along an assembly line. The OEM server 764 may communicate with ECU provider(s) 762 in order to obtain the upload software, dependencies, revisions etc. for the specific model of the vehicle (e.g., the update software for upload to the vehicle). Further, the OEM server 764 may save the upload to a memory, such as software repository revisions, delta 766, which may store the various revisions of software that may be resident in the vehicle, including the software subject to upload and previous versions of the software, and the deltas for transmission to the vehicle. The OEM server 764 may communicate with eSync Cloud SOTA Server 770, which may itself communicate with a memory, such as software repository revisions, delta 774, which may likewise store the various revisions of software that may be resident in the vehicle, including the software subject to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MOLTER and Drozdz with the teachings of Acharya by including the feature of vehicle module programming. Utilizing vehicle module programming as taught by Acharya above allows a system to provide comprehensive vehicle maintenance and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of MOLTER and Drozdz will obtain the capability to provide enhanced vehicle module servicing. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/Examiner, Art Unit 2497